1    PETER E. BRIXIE, Bar #124186
     Attorney at Law
2    410 Twelfth Street, Suite One
     Sacramento, CA 95814
3    Telephone: (916) 658-1880 Fax: (916) 658-1884
     E-mail: peterbrixie@gmail.com
4
     Attorney for TERRANCE TURNER
5
                                  UNITED STATE DISTRICT COURT
6                                EASTERN DISTRICT OF CALIFORNIA

7    TERRANCE TURNER,                                    No. 2:18-CV-01403-DB
     Plaintiff,
8                                                        STIPULATION AND ORDER FOR
9    vs.                                                 PAYMENT OF PLAINTIFF’S ATTORNEY
                                                         FEES
10   COMMISSIONER OF SOCIAL SECURITY,
     Defendant
11

12          To the honorable DEBORAH BARNES, it is hereby stipulated by and between the
     parties through their undersigned counsel, subject to the approval of the Court, that TERRANCE
13
     TURNER be awarded attorney fees and expenses in the amount of $5700.00 under the Equal
14
     Access to Justice Act (EAJA), 28 U.S.C. § 2412(d). This amount represents compensation for
15   all legal services rendered on behalf of Plaintiff by counsel in connection with this civil action, in

16   accordance with 28 U.S.C. §§ 1920; 2412(d).
             After the Court issues an order for EAJA fees to TERRANCE TURNER, the
17
     government will consider the matter of assignment of EAJA fees to PETER BRIXIE. The
18
     retainer agreement containing the assignment is attached as exhibit 1. Pursuant to Astrue v.
19   Ratliff, 130 S.Ct. 2521, 2529 (2010), the ability to honor the assignment will depend on whether
20   the fees are subject to any offset allowed under the United States Department of the Treasury's
     Offset Program. After the order for EAJA fees is entered, the government will determine
21
     whether they are subject to any offset.
22
             Fees shall be made payable to TERRANCE TURNER, but if the Department of the
23   Treasury determines that TERRANCE TURNER does not owe a federal debt, then the
24   government shall cause the payment of fees, expenses and costs to be made directly to PETER

25
     BRIXIE pursuant to the assignment executed by TERRANCE TURNER Any payments made
     shall be delivered to PETER BRIXIE
1            This stipulation constitutes a compromise settlement of TERRANCE TURNER vs.
2    COMMISSIONER OF SOCIAL SECURITY request for EAJA attorney fees, and does not
     constitute an admission of liability on the part of Defendant under the EAJA or
3
     otherwise. Payment of the agreed amount shall constitute a complete release from, and bar to,
4
     any and all claims that TERRANCE TURNER may have relating to EAJA attorney fees in
5    connection with this action. This award is without prejudice to the rights of PETER BRIXIE to
6    seek Social Security Act attorney fees under 42 U.S.C. § 406(b), subject to the savings clause
     provisions of the EAJA.
7
                                                  Respectfully submitted,
8
     Dated: October 23, 2019                      By:    /s/ Peter Brixie
9
                                                         PETER E. BRIXIE
                                                         Attorney at Law
10
                                                         Attorney for Plaintiff
11
     Dated: October 23, 2019                             /s/Margaret Branick-Abilla
12                                                       MARGARET BRANICK-ABILLA
                                                         Special Assistant United States Attorney
13
                                                         Attorneys for Defendant
14
                                                 ORDER
15
            Pursuant to the parties’ stipulation, IT IS SO ORDERED.
16
     DATED: October 23, 2019                             /s/ DEBORAH BARNES
17                                                       UNITED STATES MAGISTRATE JUDGE

18

19

20

21

22

23

24

25
